Citation Nr: 1750653	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  05-06 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to waiver of an overpayment of compensation benefits in the calculated amount of $15,213.43, to include the question of whether the overpayment was properly created.

2.  Entitlement to waiver of an overpayment of Vocational Rehabilitation and Employment benefits in the calculated amount of $1,700.38.

[The issue of entitlement to a total rating based on individual unemployability will be the subject of a separate Board decision].


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2004 and February 2005 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.

In April 2016, the Board remanded the case for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the case must again be remanded as the Board's previous remand instructions were not followed.  A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The previous remand noted that before a decision can be made on whether the Veteran is entitled to waiver of recovery of an overpayment of VA compensation benefits, it must first be determined whether or not the underlying debt in question was validly created.  Schaper v. Derwinski, 1 Vet. App. 430 (1991)(where the United States Court of Appeals for Veterans Claims (Court) held that it is improper ("arbitrary and capricious and an abuse of discretion") to adjudicate an application for waiver without first determining the lawfulness of the debt asserted).

As noted, in Schaper, the Court essentially held that appellate review of a waiver application cannot properly proceed before initial adjudication has addressed any challenge to the legal validity of the creation of the debt. In this case, the Board finds that the Veteran has expressly challenged the legal validity of the creation of the debt in controversy.  In this regard, he disagreed with the calculated amount of the overpayment in the substantive appeal in March 2005 and asserted that there "needs to be an exact and true calculation for the outstanding debt ... ."  Accordingly, as there has been no AOJ adjudication of the validity of the creation of the debt, the Board may not properly proceed at this time with appellate review of the application for waiver of that same debt.

Also, the record shows that the Veteran initiated an appeal of a February 2005 Decision on Waiver Indebtedness that denied his June 2004 request for waiver of a vocational rehabilitation and employment debt in the amount of $1,700.38.  See Notice of Disagreement received in March 2005.  Thus, as no Statement of the Case (SOC) has been issued in this matter, the Board is obligated to remand this issue for proper development, to include issuance of a Statement of the Case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

To date, the AOJ has not adjudicated the validity of the creation of the debt with regard to the compensation benefits overpayment, nor has it issued an SOC on the VOC Rehab overpayment issue.  Thus, another remand is in order.

Accordingly, the case is REMANDED for the following action:

1.  The Committee on Waivers and Compromises (COWC) should adjudicate the issue of whether the overpayment of compensation benefits in the calculated amount of $15,213.43 was properly created.  A comprehensive explanation of the COWC's reasons and bases for that decision should be prepared and incorporated into the claims file, to include a discussion of any information obtained from the Department of Corrections where the Veteran was incarcerated.  If it is determined that any or all of the overpayment at issue was improperly created, award action should be taken to rectify the error. In any case, the Veteran and his representative should be informed of the decision made and should be allowed the requisite period of time for a response. 

2.  Thereafter, if an overpayment is found to have been properly created, the Veteran and his representative should be allowed an opportunity to submit additional evidence pertinent to the Veteran's request for waiver of recovery of the assessed overpayment, including a complete financial status report, citing all current income, expenses, and assets. 

3.  After the actions requested above have been completed, the case should be referred to the COWC to review the record and reconsider the Veteran's request for waiver pursuant to the principals of equity and good conscience.  If the decision remains adverse to the Veteran, the AOJ should issue to the Veteran and his representative a supplemental statement of the case (SSOC) which accurately reflects the reasons for the decision.  The SSOC should also include the pertinent laws and regulations, to include 38 U.S.C.A. § 5302 and 38 C.F.R. § 1.965, and a discussion of each of the elements of equity and good conscience, if appropriate.  The Veteran and his representative should then be afforded a reasonable opportunity to respond. 

4.  Take appropriate action, including issuance of a SOC, on the appeal initiated by the Veteran regarding the denial of a waiver of overpayment in the amount of $1,700.38 for vocational rehabilitation benefits.  The Veteran should be clearly advised of the need to file a timely substantive appeal in this matter if he wishes to complete an appeal of the determination. 

5.  After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




